DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 2, 6-9, 11, 12, 14, 15, 17, 18, 20-25 and 29-33 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 10/8/2021, with respect to claims 2, 7-9, 11, 12, 14, 15, 17, 18, 20-25 and 29-33 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant's arguments filed 10/8/2021, with respect to the rejection of claim 6, have been fully considered but they are not persuasive. The applicant argues that claim 6 complies with the written description requirement. However, the Examiner disagrees and notes that while urethanes can be derived from diols of esters, they can also be derived from polyisocyanates containing ester linkages. In fact, applicant’s remarks note that “Since polyisocyanates do not typically contain ester linkages”, it is clear that they can contain ester linkages. Thus, the compound would not inherently have to come from a diol. Therefore, without a clear recitation in applicant’s disclosure that the (meth)acrylate oligomers are derived from diols of polyethers, polyesters, polycarbonates and polybutadienes, the Examiner maintains that there is no written description support for these newly added recitations.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites that the urethane acrylates are derived from diols of polyethers, polyesters, polycarbonates, polybutadienes or mixtures thereof. However, the original disclosure only recites that in some embodiments the urethane acrylates are derived from polyethers, polyesters, polycarbonates, polybutadienes or mixtures thereof and not diols of those particular polymers. Therefore, claim 6 fails to comply with the written description requirement for this reason.

Allowable Subject Matter
2.	Claims 2, 7-9, 11, 12, 14, 15, 17, 18, 20-25 and 29-33 are allowed.
The prior art fails to teach or suggest the curable composition of claim 33. In particular, the prior art fails to teach a composition including all the components as claimed and wherein the at least two urethane (meth)acrylate oligomers have a mean OH value of 2-50 and an average in number-functionality of 1.2-1.8 (meth)acrylates. Therefore, claim 33 is allowable over the prior art. Claims 2, 7-9, 11, 12, 14, 15, 17, 18, 20-25 and 29-33 depend from claim 33 and are allowable for the same reasons.
Conclusion
	Claims 2, 6-9, 11, 12, 14, 15, 17, 18, 20-25 and 29-33 are pending.
	Claim 6 is rejected.
	Claims 2, 7-9, 11, 12, 14, 15, 17, 18, 20-25 and 29-33 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 21, 2021Primary Examiner, Art Unit 1759